The trial justice committed error in part of his charge relating to corroborative evidence. Claim has also been made that by constant interruptions he unduly interfered with the direct examination by defendant's counsel of his client. The trial judge may properly interrupt at times to clear up obscure points but subject to the applicable rules of evidence counsel ordinarily ought to have a fair opportunity to examine in his own way the client or witness whom he has placed upon the stand. It is the province of cross-examination to correct any omissions of which counsel may be guilty in bringing out the facts or to test the accuracy of the witness. If the case were at all close these contentions would require careful consideration. The evidence of defendant's guilt, however, is so convincing that we feel certain that the result of the trial was not changed by them and, therefore, we disregard them. *Page 589 
The judgment of conviction should, therefore, be affirmed.
HISCOCK, Ch. J., CARDOZO, POUND, McLAUGHLIN, CRANE and ANDREWS, JJ., concur; LEHMAN, J., absent.
Judgment affirmed.